DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s amendments and arguments filed 3/18/2021. Claims 19, 25-26, and 34 were amended, claims 1-18 have been cancelled, no claims have been newly added, and thus claims 19-38 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19, 21, 23, 24, 25, 34, 36, 37 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milne (U.S. PG Pub. 2010/0218766).
Regarding claim 19, Milne discloses a method for operating a ventilator, the method comprising: displaying a user interface (Par. [0004]; Par. [0024]) that includes at least three ventilation modes for selection, the at least three ventilation modes including a Hybrid Mode, a mandatory mode, and a spontaneous mode receiving a selection of the Hybrid Mode for ventilation of a patient from the at least three ventilation modes wherein the Hybrid Mode is configured to automatically deliver a breath of a 
Regarding claim 21, Milne further discloses the at least one respiratory parameter is patient effort, and wherein the comparing indicates that the second breathing effort was less than the threshold (Par. [0004] discloses selecting a plurality of spontaneous modes; Par. [0027] discloses examples of Spontaneous modes; Par. [0041] discloses two different spontaneous modes being selected as second modes and the user can indicate that one mode is used if the patient’s work of breathing is weak and the other mode is used if the patient’s work of breathing is sufficiently strong; Fig. 3 shows first mode (302) with a first spontaneous mode (for example pressure support), transition condition (304) and second spontaneous mode (306) (for example PAV) thus the spontaneous modes switching depending on the needed support).
Regarding claim 23, Milne further discloses the at least one respiratory parameter is determined based on one or more of: a carbon dioxide level, inspiratory pressure, expiratory pressure, inspiratory volume, expiratory volume, minute ventilation, (Par. [0034] discloses minute ventilation; Par. [0047]; Par. [0055] disclose Carbon dioxide levels, pressure levels, volume readings)
Regarding claim 24, Milne further discloses the plurality of spontaneous breath types comprise: proportional assist (PA), Pressure Support (PS), and volume support (VS) breath types (Par. [0018]; Par. [0027] disclose “PAV”, pressure support and volume support ventilation).
Regarding claim 25, Milne further discloses the threshold is specific to the at least one respiratory parameter (Par. [0032-[0033] discloses thresholds for the respiratory parameters).
Regarding claim 34, Milne discloses a computer-readable medium storing computer-readable instructions that when executed by a processor cause a ventilator to (Par. [0027]): displaying a user interface (Par. [0004]; Par. [0024]) that includes at least three ventilation modes for selection, the at least three ventilation modes including a Hybrid Mode, a mandatory mode, and a spontaneous mode receiving a selection of the Hybrid Mode for ventilation of a patient from the at least three ventilation modes wherein the Hybrid Mode is configured to automatically deliver a breath of a mandatory breath type when 
Regarding claim 36, Milne further discloses the at least one respiratory parameter is patient effort, and wherein the comparing indicates that the second breathing effort was less than the threshold (Par. [0041] discloses two different spontaneous modes being selected as second modes and the user can indicate that one mode is used if the patient’s work of breathing is weak and thus below a threshold and the other mode is used if the patient’s work of breathing is sufficiently strong).
Regarding claim 37, Milne further discloses the Hybrid Mode delivers a mandatory breath if a breathing effort is not detected within a set time based on a desired respiratory rate (Par. [0050]-Par. [0051] disclose a set time during a transition condition to switch the mode of operation).
Regarding claim 38, Milne further discloses the first spontaneous breath type is proportional assist (PA), and wherein the second spontaneous breath type is Pressure Support (PS) (Milne, Par. [0018]; Par. [0027] disclose “PAV”, pressure support and volume support ventilation). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 26, 27, 28, 30, 31, 32, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milne as applied to claims 19 and 34,  in view of Stahmann (U.S. PG Pub. 2005/0043772).
Regarding claim 20, Milne discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa (Par. [0032]). Minute Ventilation is known in the art as being used to determine tidal volume. 
However, Milne does not explicitly disclose the at least one respiratory parameter is tidal volume, and wherein the comparing indicates that the tidal volume of the first breath was less than the threshold.
However, Stahmann teaches tidal volume, and wherein the comparing indicates that the tidal volume of the first breath was less than the threshold (Par. [0112] discloses when the tidal volume falling below a given threshold, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate one respiratory parameter being tidal volume and indicating the tidal volume is below a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification in order to provide the system with another respiratory parameter that can be used as a transition condition in order to switch the modes of operation of a ventilator.
		Regarding claim 26, Milne discloses a ventilator comprising: a processor; and a memory storing computer-readable instructions that when executed by the processor cause the ventilator to (Par. [0023]): display (Par. [0004]; Par. [0024]) a user interface that includes at least three ventilation modes for selection the at least three ventilation modes including a hybrid mode, mandatory mode and a spontaneous mode (Par. [0026]-Par. [0027] disclose examples of mandatory and spontaneous breathing modes; Par. [0030] discloses automatically determining a mode of operation based on patient parameters and turning off the transition mode to provide only a mandatory or only a spontaneous mode; Par. [0034] discloses switching from a mandatory to a spontaneous mode depending on the transition condition); receive a selection of the Hybrid Mode for ventilation of a patient from the at least three ventilation modes, wherein the Hybrid Mode is configured to automatically deliver a breath of a mandatory breath type when the patient fails to initiate a breathing effort and automatically deliver a breath of a spontaneous breath type when the patient initiates a breathing effort (Par. [0026]-Par. [0027] disclose 
Milne further discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa Minute Ventilation is known in the art as being used to determine tidal volume and is thus capable of determining the tidal volume (Par. [0032]).
However, Milne does not explicitly disclose compare the tidal volume to a threshold.
However, Stahmann teaches compare the tidal volume to a threshold (Par. [0112] discloses when the tidal volume falling below a given threshold, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate compare the tidal volume to a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification 
Regarding claim 27, the modified device of Milne disclose the Hybrid Mode delivers a mandatory breath if a breathing effort is not detected within a set time based on a desired respiratory rate (Milne, Par. [0050]-Par. [0051] disclose a set time during a transition condition to switch the mode of operation).
Regarding claim 28, Milne discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa (Milne, Par. [0032]). Minute Ventilation is known in the art as being used to determine tidal volume. 
However, Milne does not explicitly disclose the comparing indicates that the tidal volume of the first breath was less than the threshold.
However, Stahmann teaches the comparing indicates that the tidal volume of the first breath was less than the threshold (Par. [0112] discloses when the tidal volume falling below a given threshold, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate one respiratory parameter being tidal volume and indicating the tidal volume is below a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification in order to provide the system with another respiratory parameter that can be used as a transition condition in order to switch the modes of operation of a ventilator.
Regarding claim 30, the modified device of Milne discloses the tidal volume is determined based on one or more of a carbon dioxide level, inspiratory pressure, expiratory pressure, inspiratory volume, expiratory volume, body weight, minute ventilation, or lung/chest wall compliance (Milne, Par. [0034] discloses minute ventilation; Par. [0047]; Par. [0055] disclose Carbon dioxide levels, pressure levels, and volume readings and thus tidal volume can be found).
Regarding claims 31, the modified device of Milne the plurality of spontaneous breath types comprise: proportional assist (PA), Pressure Support (PS), and volume support (VS) breathe types (Milne, Par. [0018]; Par. [0027] disclose “PAV”, pressure support and volume support ventilation).
Regarding claim 32, the modified device of Milne the first spontaneous breath type is proportional assist (PA), and wherein the second spontaneous breath type is Pressure Support (PS) (Milne, Par. [0018]; Par. [0027] disclose “PAV”, pressure support and volume support ventilation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a proportional assist ventilation as a first spontaneous breath type and pressure support for the second. The skilled artisan would have been motivated to ensure the patient is receiving the proper ventilation for his or her specifics respiratory ailments. Further, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143.02).
Regarding claim 33, the modified device of Milne the first spontaneous breath type is Pressure Support (PS), and wherein the second spontaneous breath type is proportional assist (PA) (Milne, Par. [0018]; Par. [0027] disclose “PAV”, pressure support and volume support ventilation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pressure support as a first spontaneous breath type and proportional assist ventilation for the second breathing type. The skilled artisan would have been motivated to ensure the patient is receiving the proper ventilation for his or her specifics respiratory ailments. Further, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143.02).
Regarding claim 35, Milne discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa (Par. [0032]). Minute Ventilation is known in the art as being used to determine tidal volume. 
However, Milne does not explicitly disclose the at least one respiratory parameter is tidal volume, and wherein the comparing indicates that the tidal volume of the first breath was less than the threshold.
However, Stahmann teaches tidal volume, and wherein the comparing indicates that the tidal volume of the first breath was less than the threshold (Par. [0112] discloses when the tidal volume falling below a given threshold, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate one respiratory parameter being tidal volume and indicating the tidal volume is below a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification in order to provide the system with another respiratory parameter that can be used as a transition condition in order to switch the modes of operation of a ventilator.
Claims 22 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milne in view of Stahmann as applied to claim 19 and 26 above in further view of Warner (U.S. PG Pub. 2006/0083714)
Regarding claim 22, Milne discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa Minute Ventilation is known in the art as being used to determine tidal volume (Par. [0032]).

However, Stahmann teaches tidal volume, and the comparing indicates that the tidal volume of the first breath was less than the threshold (Par. [0112] discloses when the tidal volume falling below a given threshold of 50%, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate one respiratory parameter being tidal volume and indicating the tidal volume is below a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification in order to provide the system with another respiratory parameter that can be used as a transition condition in order to switch the modes of operation of a ventilator.
The modified device of Milne does not disclose the threshold 80% of a set tidal volume. 
However, Warner teaches the threshold 80% of a set tidal volume (Par. [0096] discloses abnormal tidal volume readings occur when below an 80% threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to have threshold of 80% of a set tidal volume taught by Warner. The skilled artisan would have been motivated to make the modification in order to determine the breathing disorder that is occurring. 
Warner indicates COPD, Chronic bronchitis, or restrictive lung disease occur when the tidal volume is less than 80%. Stahmann also discloses apnea occurs when the tidal volume falls below 50% and thus one of ordinary skill in the art would look at the threshold to help determine the breathing disorder in order to provide the necessary ventilation modes. 
Regarding claim 29, Milne discloses using minute ventilation as a transition condition in order to determine when to switch the modes from mandatory to spontaneous and vice versa Minute Ventilation is known in the art as being used to determine tidal volume (Par. [0032]).

However, Stahmann teaches tidal volume, and the comparing indicates that the tidal volume of the first breath was less than the threshold (Par. [0112] discloses when the tidal volume falling below a given threshold of 50%, this indicates a disordered breathing occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to incorporate one respiratory parameter being tidal volume and indicating the tidal volume is below a threshold as taught by Stahmann. The skilled artisan would have been motivated to make the modification in order to provide the system with another respiratory parameter that can be used as a transition condition in order to switch the modes of operation of a ventilator.
The modified device of Milne does not disclose the threshold 80% of a set tidal volume. 
However, Warner teaches the threshold 80% of a set tidal volume (Par. [0096] discloses abnormal tidal volume readings occur when below an 80% threshold). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milne to have threshold of 80% of a set tidal volume taught by Warner. The skilled artisan would have been motivated to make the modification in order to determine the breathing disorder that is occurring. 
Warner indicates COPD, Chronic bronchitis, or restrictive lung disease occur when the tidal volume is less than 80%. Stahmann also discloses apnea occurs when the tidal volume falls below 50% and thus one of ordinary skill in the art would look at the threshold to help determine the breathing disorder in order to provide the necessary ventilation modes.
 Response to Arguments
Applicant’s arguments, filed 3/18/2021, with respect to claim 26 have been fully considered and are persuasive.  The objection of claim 26 has been withdrawn. 
3/18/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Milne (U.S. PG Pub. 2010/0218766) fails to disclose “displaying a user interface that includes at least three ventilation modes for selection, the at least three ventilation modes including a Hybrid Mode, a mandatory mode and a spontaneous mode” and “receiving a selection of the Hybrid Mode for ventilation of patient from the at least three ventilation modes”
However, Par. [0004] and Par. [0024] disclose a display in which an operator can select a variety of modes. Further, Par. [0026]-Par. [0027] disclose examples of mandatory and spontaneous breathing modes; Par. [0030] discloses automatically determining a mode of operation based on patient parameters and turning off the transition mode to provide only a mandatory or only a spontaneous mode; Par. [0034] discloses switching from a mandatory to a spontaneous mode depending on the transition condition.
Applicant argues the prior art of Milne fails to disclose “wherein the Hybrid Mode is configured to automatically deliver a breath of a mandatory breath type when the patient fails to initiate a breathing effort and automatically deliver a breath of a spontaneous breath type when the patient initiates a breathing effort” and configuring the Hybrid Mode with at least two spontaneous breath types of a plurality of spontaneous breath types”. 
However, Milne discloses in Par. [0004] discloses selecting a plurality of spontaneous modes; Par. [0027] discloses examples of Spontaneous modes; Par. [0041] discloses two different spontaneous modes being selected as second modes and the user can indicate that one mode is used if the patient’s work of breathing is weak and the other mode is used if the patient’s work of breathing is sufficiently strong; Fig. 3 shows first mode (302) with a first spontaneous mode (for example pressure support), transition condition (304) and second spontaneous mode (306) (for example PAV) thus the spontaneous modes switching depending on the needed support.
Applicant argues the prior art of Warner (U.S. PG Pub. 2006/0083714) is a non-analogous However, as seen in Par. [0075] the prior art of Warner is directed toward inhalation therapy. 


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        6/10/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785